Sykes, P. J.,
delivered the opinion of the court.
1 The Gloster Bank & Trust Company, a state bank organized under chapter 124, Laws of 1914, as amended *132by chapter 207, Laws of 1916, was chartered in 1919, and became one of the guaranteed banks of the state under the above acta. While it continued in business it paid every assessment levied against it for the support and maintenance of the guaranty fund, as provided by s.ection 35, chapter 207, of the Laws of 1916. In J anuary, 1922, it voluntarily liquidated and discharged and paid in full all of its deposit liabilities. It has also paid all assessments made against it under the above acts. When it started business, and in compliance with these acts, it deposited with the state treasurer proper bonds of the par value of five hundred dollars.
By this suit its liquidating- agent seeks to recover from the state treasurer and the banking department these bonds. It is unnecessary to review in full the various sections of these acts relating to this guaranty law, because this case must be determined by a construction of section 40 of the Act of 1914 (section 3598, Hemingway’s Code), which reads as'follows:
“A solvent guaranteed bank, upon retiring from business and liquidating its affairs, shall be entitled to receive from the state treasurer its bond or money pledged, after all depositors in such bank and all assessments on account .of the guaranteed banks in liquidation have been paid in full, but not any part of any unused assessments that may be in the bank depositor’s guaranty fund.”
- It is the contention of the banking department that the liquidating agent of this bank is not entitled to the return of these bonds until the liabilities of all guaranteed banks in liquidation have been paid in full. That the record in this case shows that there are approximately five hundred thousand dollars of liabilities incurred before and during the time the Gloster Bank was doing business, and that these bonds are liable for the pro rata part of the liabilities which the Gloster Bank would have to pay, provided it continued in business. It is the *133contention of the appellee liquidating agent that it is not liable for anything more than the assessments which have been made against it, and, since in this case the G-loster Bank paid all assessments made against it, it is liable for nothing more.
It is needless for us to discuss the holdings of other states, nor is it for us to consider the wisdom or folly of this section of the act. This section is perfectly plain and unambiguous, and practically construes itself. It says that a guaranteed bank upon retiring from business shall be entitled to receive from the state treasurer its bonds after all its depositors have been paid in full, and after it has paid all assessments on account of the guaranteed banks iii liquidation. It has to pay nothing more than the assessments that have been made against it under this banking law. It is not liable for any fund under this act until an assessment has been made against it. This law limits the number of assessments each year and the amount thereof. The bank paid these assessments, and its liquidating agent is entitled to á return of these bonds. The learned chancellor so held, and his decree is affirmed.

Affirmed.